
	
		II
		Calendar No. 294
		111th CONGRESS
		2d Session
		S. 1759
		[Report No. 111–144]
		IN THE SENATE OF THE UNITED STATES
		
			October 7, 2009
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize certain transfers of water in the Central
		  Valley Project, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Transfer Facilitation Act of
			 2009.
		2.Authorization of
			 irrigation water transfers, Central Valley Project
			(a)In
			 generalSubject to subsection
			 (b), the following voluntary water transfers shall be considered to meet the
			 conditions described in subparagraphs (A) and (I) of section 3405(a)(1) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4709):
				(1)A transfer of irrigation water among
			 Central Valley Project contractors from the Friant, San Felipe, West San
			 Joaquin, and Delta divisions.
				(2)A transfer of water among current or prior
			 temporary or long-term water service, repayment, water rights settlement, or
			 exchange contractors within a division of the Central Valley Project.
				(b)ConditionA transfer under subsection (a) shall be
			 subject to the condition that the transfer not interfere with—
				(1)the San Joaquin River Restoration
			 Settlement Act (Public Law 111–11; 123 Stat. 1349), including the priorities
			 described in section 10004(a)(4)(B) of that Act (123 Stat. 1350) relating to
			 implementation of paragraph 16 of the Settlement (as defined in section 10003
			 of that Act (123 Stat. 1349)); and
				(2)the Settlement.
				3.Facilitation of water
			 transfers, Central Valley Project
			(a)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary of the
			 Interior, acting through the Director of the United States Fish and Wildlife
			 Service and the Commissioner of the Bureau of Reclamation (referred to in this
			 section as the Secretary), using such sums as are necessary,
			 shall initiate and complete, on the most expedited basis practicable, the
			 programmatic development of environmental documentation to facilitate voluntary
			 water transfers within the Central Valley Project.
			(b)InclusionsThe environmental documentation under
			 subsection (a) shall include all applicable environmental reviews, permitting,
			 and consultations, including the environmental documentation needed to address
			 concerns with respect to the Giant Garter Snake (Thamnophis gigas).
			4.Report on Central
			 Valley Project water transfers
			(a)In
			 generalNot later than
			 January 10, 2010, the Commissioner of the Bureau of Reclamation (referred to in
			 this section as the Commissioner) shall submit to the
			 appropriate committees of Congress a report that—
				(1)describes the status of efforts to help
			 facilitate and improve the water transfers under this Act; and
				(2)provides
			 recommendations on ways to facilitate, and improve the process for—
					(A)water transfers
			 within the Central Valley Project; and
					(B)water transfers
			 between the Central Valley Project and State water projects.
					(b)UpdatesNot later than July 15, 2010, and every 180
			 days thereafter until the Commissioner determines that no further Federal
			 action is warranted or authorized with respect to the water transfers under
			 this Act, the Commissioner shall update the report submitted under subsection
			 (a).
			5.Technical
			 correctionsSection 3405(a)(1)
			 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat.
			 4710) is amended—
			(1)in the first
			 sentence, by striking transfers to and inserting
			 transfers of; and
			(2)in subparagraph
			 (A), by striking to combination and inserting or
			 combination.
			
	
		1.Short titleThis Act may be cited as the
			 Water Transfer Facilitation Act of
			 2009.
		2.Authorization of water
			 transfers, Central Valley Project
			(a)In
			 generalSubject to subsection
			 (b), the following voluntary water transfers shall be considered to meet the
			 conditions described in subparagraphs (A) and (I) of section 3405(a)(1) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4709):
				(1)A transfer of irrigation water among
			 Central Valley Project contractors from the Friant, San Felipe, West San
			 Joaquin, and Delta divisions.
				(2)A transfer from a long-term Friant Division
			 water service or repayment contractor to a temporary or prior temporary water
			 service contractor within the place of use in existence on the date of the
			 transfer, as identified in the Bureau of Reclamation water rights permits for
			 the Friant Division.
				(b)ConditionA transfer under subsection (a) shall
			 comply with all applicable Federal and State law.
			3.Facilitation of water
			 transfers, Central Valley ProjectAs soon as practicable after the date of
			 enactment of this Act, the Secretary of the Interior, acting through the
			 Director of the United States Fish and Wildlife Service and the Commissioner of
			 the Bureau of Reclamation, using such sums as are necessary, shall initiate and
			 complete, on the most expedited basis practicable, programmatic documentation
			 to facilitate voluntary water transfers within the Central Valley Project,
			 consistent with all applicable Federal and State law.
		4.Report on Central Valley
			 Project water transfers
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Commissioner of the Bureau of
			 Reclamation (referred to in this section as the Commissioner)
			 shall submit to the appropriate committees of Congress a report that—
				(1)describes the status of efforts to help
			 facilitate and improve the water transfers under this Act;
				(2)evaluates potential
			 effects of this Act on Federal programs, Indian tribes, Central Valley Project
			 operations, the environment, groundwater aquifers, refuges, and communities;
			 and
				(3)provides recommendations
			 on ways to facilitate, and improve the process for—
					(A)water transfers within
			 the Central Valley Project; and
					(B)water transfers between
			 the Central Valley Project and other water projects in the State of
			 California.
					(b)UpdatesNot later than the end of the water year in
			 which the report is submitted under subsection (a) and each of the 4 water
			 years thereafter, the Commissioner shall update the report.
			
	
		March 2, 2010
		Reported with an amendment
	
